t c memo united_states tax_court dolores jean halbin petitioner v commissioner of internal revenue respondent docket no filed date dolores jean halbin pro_se charles m berlau for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined that petitioner was liable for a federal_income_tax deficiency of dollar_figure and additions to tax pursuant to sec_6651 and for petitioner 1unless otherwise provided all section references are to the internal_revenue_code in effect for the year in issue and all continued filed a timely petition seeking a redetermination of the deficiency and the additions to tax after concessions the issues for decision are as follows whether petitioner2 is entitled to claim a dependency_exemption deduction for her son for and whether petitioner is liable for the additions to tax under sec_6651 and findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided with her husband gene e halbin mr halbin on a acre farm in missouri on the date her petition was filed during petitioner worked as a school nurse at a school located approximately miles from her home and before he got too sick to work mr halbin worked in an hvac heating ventilating and air conditioning business that he was trying to develop into a full-time business in addition both petitioner and mr halbin performed various farm chores that included but were not limited to raising honeybees and maintaining their continued rule references are to the tax_court rules_of_practice and procedure 2respondent has conceded that any income_tax deficiency for will be calculated to reflect that petitioner and her husband filed a joint federal_income_tax return for after the notice_of_deficiency was issued and that their correct filing_status for is married_filing_jointly hives harvesting and selling honey and raising crops and exotic birds dependency_exemption for son petitioner and mr halbin have one son eric g halbin eric on date as he was leaving his parents’ farm eric’s vehicle was hit head-on by a u s postal service mail carrier who was driving down the wrong side of the road it took approximately hours for emergency personnel to extricate eric from his vehicle eric suffered severe physical injuries including but not limited to a fractured right knee a severely dislocated left hip internal bleeding and a head injury eric’s hip was out of socket for hours leading to other physical problems as a result of his injuries eric for some time could not walk drive or work when eric was released from the hospital he returned to his home in kansas which he was in the process of buying because eric had no income however he was unable to pay his basic living_expenses including his utilities and mortgage payment although petitioner and mr halbin attempted to help eric with his expenses they could not afford to keep making his payments eric was finally forced to move to his parents’ home because he could not afford to live by himself 3by date utilities to eric’s home had been turned off in approximately date the financial_institution continued eric resided with his parents from date to sometime in date during eric had no income and received no government payments petitioner and mr halbin paid all of his living_expenses including his grocery and medical_expenses and they paid all of the housing costs for their home delinquent_return in addition to eric’s accident in petitioner and mr halbin had to contend with other problems in mr halbin developed an illness that was not diagnosed correctly until when he had surgery to remove his gall bladder until his condition was finally diagnosed mr halbin thought that he was dying of cancer at times mr halbin was so sick that he could not get out of bed other times he was able to help petitioner around the farm it fell on petitioner who was still holding down a full-time job to care for both mr halbin and eric during during and petitioner and mr halbin were also undergoing an examination of their federal_income_tax return by the irs on a date that does not appear in the record but wa sec_3 continued holding eric’s loan foreclosed on his home 4petitioner did not receive any reimbursement for her son’s medical_expenses and she did not claim the expenses on her tax returns 5the surgery took place on date probably sometime before date petitioner and or mr halbin spoke with the auditor about their various problems and told the auditor that they needed more time to file their federal_income_tax return as the date filing deadline approached petitioner obtained an extension form but she did not complete it or file it before date neither petitioner nor mr halbin filed a timely federal_income_tax return petitioner testified that with all of the problems7 she had in and she forgot about filing the extension form and or the federal_income_tax return delinquent joint_return agreed adjustments for reasons that do not appear in the record the irs allegedly prepared and processed a substitute for return for petitioner on or about date only months after the filing deadline and mailed a notice_of_deficiency for to 6mr halbin testified that during the course of his 30-year marriage except for he and petitioner filed timely joint federal_income_tax returns usually mr halbin prepared the joint returns but for some years eg and a paid preparer did so for however petitioner and mr halbin did not hire a return preparer because they could not afford to do so 7in date a new neighbor sprayed chemicals on the neighbor’s property without warning petitioner after the spraying petitioner’s honeybees and hives died petitioner testified that she lost hives that each hive was worth dollar_figure and that each of the hives that was destroyed would have produced pounds of honey after mr halbin became ill petitioner and mr halbin lost a potential lavender crop because the lavender seeds which are very sensitive to temperature were not planted at the proper time petitioner on date petitioner timely petitioned this court on date on date counsel for respondent received a joint federal_income_tax return for from petitioner and mr halbin dated date on date counsel for respondent received another joint federal_income_tax return for dated date the parties have stipulated that petitioner and mr halbin had the following items of income for wages income_tax refund income--hvac electric activity income-honey lavender bird activity 1dollar_figure big_number big_number big_number 1federal income_tax_withholding on petitioner’s wage income was dollar_figure the parties have also stipulated that respondent will recalculate the deficiency using joint_return rates that he will allow two personal exemptions for petitioner and mr halbin and that petitioner and mr halbin may deduct the following expenses honey lavender exotic bird activity expenses hvac electric activity expenses schedule a expenses dollar_figure state local_taxes dollar_figure medical_expenses dollar_figure real_estate_taxes personal_property_taxes dollar_figure mortgage interest dollar_figure dollar_figure dollar_figure opinion petitioner contends that she is entitled to a dependency_exemption deduction for her son eric for and that she is not liable for the sec_6651 and additions to tax petitioner does not contend that the burden_of_proof which is normally placed on the taxpayer pursuant to rule should be shifted to respondent under sec_7491 and she did not introduce evidence to establish that the requirements of sec_7491 have been satisfied consequently petitioner has the burden_of_proof with respect to disputed factual matters rule a dependency_exemption deduction for son sec_151 authorizes a taxpayer to deduct allowable personal exemptions sec_151 authorizes a taxpayer to deduct a personal_exemption for each qualifying dependent as defined in sec_152 whose gross_income for the relevant year is less than the exemption_amount sec_152 provides in pertinent part that the term dependent means a son of the taxpayer over half of whose support for the relevant year was received from the taxpayer in deciding whether an individual received over half of his support from the taxpayer we must take into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources sec_1_152-1 income_tax regs a taxpayer claiming a dependency_exemption deduction must prove by competent evidence the total amount of the dependent’s support from all sources for the relevant year and must prove that the taxpayer provided more than one-half of the dependent’s total support see 56_tc_512 during petitioner’s son eric wa sec_26 years old and incapacitated from an automobile accident he resided during in his parents’ home both petitioner and mr halbin testified credibly that they paid percent of eric’s expenses during including his grocery and medical_expenses that eric could not and did not work during and that eric had no income or support from sources other than his parents the testimony establishes eric’s total support from all sources and proves that petitioner and her husband provided all of eric’s support during we conclude on this record that petitioner is entitled to a dependency_exemption deduction for eric sec_6651 addition_to_tax petitioner failed to file a timely federal_income_tax return respondent determined that petitioner was liable for the 8respondent inquired of petitioner and mr halbin whether eric received any payments from the state of kansas during but they denied having knowledge of any government payments to eric before when eric’s disability claim was finally resolved respondent did not introduce any evidence to refute their testimony sec_6651 addition_to_tax because of petitioner’s failure_to_file her federal_income_tax return by the due_date petitioner contends that she is not liable for the addition_to_tax because she had reasonable_cause for her failure_to_file a timely return petitioner argues that the many personal problems with which she was dealing in and justified her failure_to_file her return by the date deadline sec_6651 imposes an addition_to_tax for failure_to_file a return in the amount of percent of the tax required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 although respondent has the initial burden of production with respect to the sec_6651 addition_to_tax see sec_7491 respondent satisfied that burden with evidence that petitioner did not file a timely federal_income_tax return for a fact that petitioner does not dispute consequently petitioner must prove that she is not liable for the addition to 9we did not require the parties to file posttrial briefs our summary of petitioner’s arguments is derived from petitioner’s testimony and arguments at trial tax petitioner contends that she had reasonable_cause for her failure_to_file a timely federal_income_tax return the record is replete with evidence that petitioner struggled throughout and with a panoply of serious personal problems including mr halbin’s illness surgery and recuperation eric’s injuries from his car accident the destruction of petitioner’s beehives and the collapse of the farm’s lavender crop petitioner was the principal source_of_income for her family during this difficult period and after very long workdays she had to summon the strength to deal with the farm and the physical problems of her family members although mr halbin was able to assist in some ways during and his illness which was undiagnosed for many months made it very difficult for him to provide reliable help for petitioner while we are very sympathetic to the difficult situation petitioner endured we cannot decide this issue on sympathy rather we must examine the facts in the record to decide whether petitioner had reasonable_cause for failing to file her return within the meaning of sec_6651 sec_301_6651-1 proced admin regs provides that a taxpayer who claims that he or she had reasonable_cause for failing to file a return must make an affirmative showing of all facts in support of that claim if the facts presented demonstrate that the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return when due the delay is due to reasonable_cause id both petitioner and mr halbin testified that they attempted to contact the irs regarding their belief that they needed more time to file their federal_income_tax return however the record does not establish when the call or calls were made or specifically whether the calls were made before the return filing deadline the record does establish that petitioner obtained the form to request an automatic_extension to file but that she failed to complete and file the form before the return filing deadline when asked why she did not file the request for an automatic_extension petitioner testified that she forgot about the filing deadline and that filing the return was not on her radar petitioner held a full-time job throughout and into she paid bills did farm chores and helped mr halbin and eric with their physical challenges both mr halbin who had surgery in date and eric whose automobile accident occurred in were recuperating and improving physically in the record demonstrates that petitioner could function and was functioning at several different levels in unfortunately for petitioner the record also establishes that even though she was aware of her return filing obligation she forgot to do what was necessary to deal with that filing obligation before the filing deadline the record does not support a conclusion that petitioner exercised ordinary business care and prudence with regard to her filing obligation see sec_301_6651-1 proced admin regs we hold that petitioner has not proven that she had reasonable_cause for her failure_to_file a timely federal_income_tax return sec_6651 addition_to_tax respondent also determined that petitioner was liable for the addition_to_tax imposed by sec_6651 for failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a timely federal_income_tax return for dollar_figure although we did not direct the parties to file posttrial briefs we assume for purposes of this analysis that respondent based his determination that petitioner was 10although petitioner and her husband submitted two joint federal_income_tax returns to respondent for the documents were submitted after respondent issued his notice_of_deficiency and they apparently were not treated as returns for purposes of this case in addition neither document showed an unpaid federal_income_tax liability consequently we analyze this issue as if petitioner did not file a federal_income_tax return for liable for the sec_6651 addition_to_tax on his assertion that he made a substitute for return for under sec_6020 sfr that qualifies as a return for purposes of sec_6651 an sfr is treated as a return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies 127_tc_200 affd 521_f3d_1289 10th cir however the claimed sfr must satisfy the requirements of sec_6020 id pincite see also cabirac v commissioner supra pincite we have held that the commissioner’s burden of production under sec_7491 with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing an unpaid tax_liability was filed for the year in question see wheeler v commissioner supra pincite in a case such as this where the commissioner is relying upon an alleged sfr to support his determination under sec_6651 the commissioner must introduce evidence that an sfr satisfying the requirements of sec_6020 was made see id respondent did not do so although the record includes certain deemed admissions under rule c and various stipulations of fact neither the deemed admissions nor the stipulations mentioned much less established that respondent made an sfr meeting the requirements of sec_6020 or that petitioner filed a federal_income_tax return for showing an unpaid tax_liability because the record does not contain evidence that petitioner failed to pay a tax shown on a federal_income_tax return for we conclude that respondent has not satisfied his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax because of our holding we do not need to decide whether petitioner had reasonable_cause for any alleged failure_to_pay_tax within the meaning of sec_6651 to reflect the foregoing decision will be entered under rule
